DETAILED ACTION
05/16/22 - Applicant response with petition to revive.
05/10/22 - Abandonment.
10/27/21 - Non-final action.
10/12/21 - RCE (effectively withdrawing appeal).
05/12/21 - Notice of Appeal.
04/07/21 - Advisory action.
03/23/21 - Applicant after-final response.
01/12/21 - Final rejection.
10/13/20 - Applicant response.
05/12/20 - Non-final action.
12/19/19 - RCE (effectively withdrawing appeal).
08/20/19 - Notice of Appeal.
03/20/19 - Final rejection.
12/21/18 - Applicant response.
06/22/18 - Non-final action.
06/11/18 - RCE (effectively withdrawing appeal).
02/12/18 - Notice of Appeal.
09/12/17 - Final rejection.
06/12/17 - Applicant response.
01/11/17 - Non-final action.
11/14/16 - RCE (effectively withdrawing appeal).
07/25/16 - Advisory action.
07/11/16 - After-final response with Notice of Appeal.
02/09/16 - Final rejection.
12/18/15 - Applicant response.
06/19/15 - Non-final action.
05/06/15 - RCE (effectively withdrawing appeal).
02/04/15 - Advisory action.
01/14/15 - After-final response with Notice of Appeal.
08/14/14 - Final rejection.
07/28/14 - Applicant response.
02/28/14 - Non-final action.
12/30/13 - RCE.
11/19/13 - Advisory action.
11/04/13 - After-final response.
07/16/13 - Final rejection.
06/14/13 - Applicant response.
11/06/12 - Non-final action.
10/09/12 - Applicant response.
06/05/12 - Non-final action.
02/21/12 - Applicant response.
01/27/12 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
 	For clarity of record, Examiner notes that Applicant's response repeats the same arguments set forth in Applicant's previous response, with the addition of one paragraph at the bottom of Page 11 of the response regarding the 112 rejection of claim 6, and the paragraph at the bottom of Page 15 regarding the battery and voltage generator disposed in the pacemaker, which are addressed below.  The remainder of Applicant's arguments are already addressed by the previous actions.  For clarity, the timeline of journal articles is kept for the record below.  For completeness, Examiner additionally notes the 15 kHz feature was added to the independent claim on 5/6/15, then moved to a dependent claim on 12/21/18, and later the 15-100 kHz feature was added to the independent claim on 10/13/20, and now moved to a dependent claim on 5/16/22.
 	Regarding the 112 rejection and claim 6, Examiner agrees Applicant's amendments to the claims clarify there is not just a single signal.  However, there are other claims which recite a "single" signal or frequency which require correction, as noted further below.
Regarding the prior art, Applicant asserts Feldman does not disclose the recited components embodied in a pacemaker.  Examiner agrees.  However, these features are met by the combination with Deno, as described in the rejection below.  Applicant further asserts Deno does not show the admittance measurement technique using real and imaginary components as recited.  Examiner agrees.  However, these features are met by the combination with Feldman, as previously described in the rejection below.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant additionally asserts the prior art are silent regarding determining RV volume.  However, Deno shows sensing ventricular volume in the RV (Paragraph 154: RA, LA, RV and LV).

The following is a timeline of the development of admittance measurements for blood volume measurements.  As best understood by the Examiner, the ideas of the present application utilize concepts of admittance, which falls somewhere in Section C, but also utilize calculations which are distinct from and appear to precede the more refined developments in Section D.  If Applicant is aware of any additional references which may aid prosecution, Applicant is encouraged to submit them.  

Single frequency conductance (magnitude-only).  Baan’s equation.  Essentially, blood volume can be calculated from the blood conductance.  Blood conductance cannot be isolated directly, but can be calculated by measuring the total conductance (blood+myocardium) and subtracting out an approximation of muscle conductance.
                
                    
                        
                            V
                            o
                            l
                        
                        
                            b
                        
                    
                    =
                    
                        
                            ρ
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                        
                            α
                        
                    
                    
                        
                            G
                        
                        
                            b
                        
                    
                
            
Gb = Gmeas - Gm
“Continuous stroke volume and cardiac output from intra-ventricular dimensions obtained with impedance catheter.”  June 1981.
“Validation of a mouse conductance system to determine LV volume: comparison to echocardiography and crystals.”  Oct 2000.
Dual frequency conductance. Since the myocardial conductance varies with frequency whereas blood conductance does not, multiple frequencies can be used to derive a more accurate measure of myocardial conductance Gm.
“Development of a multifrequency conductance catheter-based system to determine LV function in mice.”  Sept 2000.
Exploring the implications of admittance (magnitude + phase) rather than conductance.  Digital instrumentation is developed to measure phase angle using offline processing.  Admittance magnitude and phase are successfully measured and shown to vary over the course of a heartbeat cycle, showing promise for optimizing the blood conductance calculation.
“Design of instrumentation and data-acquisition system for complex admittance measurement.”  2004.
“Electric field penetration depth of myocardial surface catheters and the measurement of myocardial resistivity.”  2004.
“Evidence of Time-Varying Myocardial Contribution by In Vivo Magnitude and Phase Measurement in Mice.”  Sept 2004.
“Nonlinear conductance-volume relationship for murine conductance catheter measurement system.”  2005.
Single frequency admittance with estimated σm and εm values.  Real-time analog admittance magnitude and phase detection allows for real-time blood volume derivation.  Essentially, instead of conductance G, the measurement is based on admittance Y:
Ymeas = Yb + Ym + Ycath = Gb + (Gm + jωCm) + (jωCcath)
Both the magnitude |Ymeas| and phase θmeas can be measured directly, which allows us to calculate at least Cm after factoring out catheter effects:
Im{Ymeas} =|Ymeas|sinθmeas = ωCm + ωCcath
Then, based on the critical relationship between the muscle conductance and capacitance, we can calculate Gm:
                 
                    
                        
                            G
                        
                        
                            m
                        
                    
                    =
                    
                        
                            C
                        
                        
                            m
                        
                    
                    
                        
                            
                                
                                    σ
                                
                                
                                    m
                                
                            
                        
                        
                            
                                
                                    ε
                                
                                
                                    m
                                
                            
                        
                    
                
             
Permittivity and conductivity are based on either known values or derived from a dual-frequency estimation.  Once Gm is known, we can solve for Gb:
Re{Ymeas} =|Ymeas|cosθmeas = Gb + Gm
The measurement of blood conductance Gb is thus improved by taking into account both the magnitude and phase of the myocardial contribution.
“Real time Pressure-Volume loops in mice using complex admittance: measurement and implications.”  Sept 2006.
“Impact of physiological variables and genetic background on myocardial frequency-resistivity relations in the intact beating murine heart.” 2006.
“Volume Catheter Parallel Conductance Varies Between End-Systole and End-Diastole.”  Aug 2007.
Single frequency admittance with actual σm and εm values measured from a single frequency epicardial surface probe.  An improved measurement of permittivity and conductivity improves the calculation of Gm and ultimately improves the measurement of blood volume.  20 kHz emerges as an optimal measurement frequency.  An epicardial surface probe can isolate the myocardial measurement since blood conductance is no longer a factor:
Yepi = Ym + Ycath = (Gm + jωCm) + (jωCcath)
The epicardial magnitude and phase are measured directly, which allow us to calculate the myocardial conductance directly:
Re{Yepi} = |Yepi|cosθepi = Gm-
And thus conductivity can be solved after accounting for a fixed electric field factor F in saline:
Gm = σmF
Similarly, Cm can be calculated after factoring out catheter effects and permittivity can be found by using the same field factor:
Im{Yepi} = |Yepi|sinθepi = ωCm+ ωCcath
Cm = εmF
Thesis: “Measurement of electrical admittance to study the onset and progression of myocardial ischemia.”  2007.
“Electrical Conductivity and Permittivity of Murine Myocardium.”  2009.  
Thesis: “Design of a wireless bio-telemetric device for measurement of left ventricular pressure-volume loops using the admittance technique in conscious, ambulatory rats.”  2009.
“Dynamic correction for parallel conductance, GP, and gain factor, α, in invasive murine left ventricular volume measurements.”  2009.
Beyond the mouse—applying single frequency admittance measurements to derive stroke volume in humans.  The accuracy of the admittance technique in mice redirects us back to an implementation in humans using existing leads.  The RV apex and LV coronary sinus leads are already at ideal cross-chamber locations for assessing LV stroke volume.
“Left ventricular epicardial admittance measurement for detection of acute LV dilation.”  March 2011.
Poster: “Monitoring LV SV During Simulated VT from Bi-V Pacing leads.”  2012.
“Analysis of the Spatial Sensitivity of Conductance/Admittance Catheter Ventricular Volume Estimation.”  August 2013.
“Admittance to detect alterations in left ventricular stroke volume.”  Nov 2014.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claims 46 and 47 recite a sinusoidal signal at a frequency between 15-100 kHz.  This feature is not found in the original disclosure of the invention.  The description (Paragraph 64) mentions a maximum of 100 kHz when compensating the parallel conductance signal, and then (Paragraph 66) mentions a sinusoidal signal and a range above 15 kHz when describing the frequency dependency of muscle electrical properties in general.  These features are not described cohesively in the context of the configuration of the invention itself to support using a single sinusoidal signal at a frequency between 15-100 kHz as recited.
Further regarding claims 46 and 47, the claim may be reciting a plurality of sinusoidal signals between 15-100 kHz (see 112(b) below regarding single vs plurality of signals).  However, while the original disclosure does support a plurality of waveforms (e.g. dual frequency measurement), the plurality of waveforms are not all between 15-100 kHz.  The dual frequency measurement relies on a lower frequency signal (i.e. 10 kHz) in combination with a higher frequency signal (i.e. 100 kHz).  The original disclosure does not support both signals being in the 15-100 kHz range.

Claims 5, 7-9, 11-14, 19, 20, 24, 27-28, 30, 38, 46, 47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	Claims 7 and 8, 24, 46-47: The claims as written appear to recite a single frequency signal (e.g. generate "a sinusoidal signal") being sufficient to determine both real and imaginary components of myocardial tissue and sufficient to remove the myocardial component from the measurement to determine a more accurate blood volume measurement.  This is not enabled in the disclosure as filed.  In all instances of deriving blood conductance Gb, dual frequencies are required (paragraph numbers refer to PGPUB):
Aside from discussing the nonlinearity of the α factor in Baan’s equation, much of the present disclosure seems to sets forth the theoretical implications of modelling the parallel myocardial contribution as admittance (real + imaginary components) rather than conductance (real magnitude only).  Paragraph 97 applies the admittance model to derive Gb from admittance magnitude at two frequencies.  
There is some discussion of using admittance phase to derive Gb (Paragraphs 75, 91-93), which seems to be separate from the dual frequency admittance magnitude method above, but this also requires two frequencies.  Additionally, it is not clear how exactly phase angle is measured here, which further contributes to the failure to enable.
Both methods above require that the conductivity and permittivity values are known, and even the calculation of permittivity and conductivity requires dual frequencies (Paragraph 96).
While the present specification does mention a “single” frequency for admittance measurements (Paragraphs 63-65) and permittivity and conductivity measurements (Paragraph 96), these are merely brief mentions that allude to a single frequency embodiment, without providing any explanation or enablement for how to actually carry out a single frequency embodiment.  Notably, the instant disclosure is nearly a word-for-word duplication of the previously cited Feldman prior art (corresponding Application Number 10/568,912), which is a dual-frequency conductance system.  A close examination of the present case compared to Feldman reveals that the present disclosure merely appends the brief mentions of a "single" frequency to the aforementioned paragraphs 63-65 and 96 without any substantive changes to the calculations, and replaces the word "conductance" with "admittance".   In short, there are no equations or explanations to enable the practice of a single frequency embodiment either for deriving Gb from admittance, or for permittivity and conductivity measurements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7-9, 11-14, 19, 23-25, 46-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 7-8, 23-25: Scope is unclear since parent claims 20 and 40 require a sinusoidal waveform, but these claims appear to broaden the scope to any waveform.  In addition, it is indefinite to recite producing a plurality of sinusoidal signals at a "single" frequency, since this would just be one sinusoidal signal, not a plurality of signals.
 	Claims 46 and 47: The parent claims 20 and 40 recite a plurality of sinusoidal signals.  However, claims 46 and 47 refer to "the sinusoidal signal" in singular form, which makes it unclear as to whether a single or plurality of sinusoidal signals are being recited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8, 23-25, 46-47 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 7-8, 23-25, 46-47: Fails to include all limitations of the claim upon which it depends, since they appear to broaden the scope to any waveform.  In addition, producing a plurality of sinusoidal signals at a "single" frequency would just be one sinusoidal signal, not a plurality of signals.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-5, 7-9, 11-14, 19, 20, 22-25, 27-28, 30, 38, 40-42, 44, 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldman (WO 2005/025401; this is PCT publication of previously cited US 7,925,335) in view of Deno (US 2004/0049235) and Kramer (US 2002/0161410) and Bardy (US 6,270,457; previously cited).
Regarding the claims, a close examination of the present case compared to Feldman reveals that the present disclosure (see PGPUB) merely appends brief mentions of a "single" frequency to paragraphs 63-65 and 96 without substantive changes to the calculations, replaces the word "conductance" with "admittance", and adds paragraphs 109+ which generally discuss the applicability of the previously-disclosed calculations for heart transplant (Paragraphs 110-121) or RV volume (Paragraphs 122-125) scenarios.  Thus, Feldman discloses substantially the same invention except applying the volumetric calculations in a biventricular pacemaker as claimed.  However, Deno teaches that sensing the ventricular volume (Paragraphs 18, 20, 23, 172+) via electrodes on a RV pacemaker/defibrillator lead (Figures 2, 4; Paragraphs 154, 171, 172) to adjust a biventricular pacemaker (Paragraphs 24, 54) is advantageous to providing better patient therapy (Paragraphs 59, 172+).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to combine the improved volumetric calculations of Feldman with the invention of Deno, in order to provide better patient therapy.
Further regarding claims 20 and 40, Deno further discloses the voltage generator of a function generator board connected in a battery circuit in the pacemaker (Figures 3A, 3B).  In addition, the pacemaker/defibrillator of Deno includes the function generator board and the battery circuit and the voltage generator disposed in the pacemaker (Figures 2-3B).
Further regarding claims 20 and 40, Feldman and Deno are both drawn to assessing cardiac performance and/or heart failure in a patient as referenced above.  Feldman or Deno do not explicitly disclose determining if the RV volume is increasing or not.  However, Kramer teaches that it is a well-known fact that enlargement of ventricular volume is recognized as a classic indicia of heart failure (Paragraphs 2-3).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Feldman and Deno as taught by Kramer to include determining if the absolute RV volume is increasing or not, in order to monitor heart failure in a patient.  The phrase "before the patient has had symptoms of congestive heart failure" has been considered but does not impart further limitations on the claim, since it merely describes an intended context of use and does not constitute either a structural device limitation or actual step limitation.  
Further regarding claims 20 and 40, assuming arguendo with respect to the state of the patient not having CHF symptoms, Bardy teaches monitoring a patient for heart failure (Col. 6, line 28; Col. 10, line 36; Col. 17, lines 26-34; Col. 19, line 7+) over time as the condition of the patient changes, including disease onset, progression, and regression (abstract; Col. 3, lines 16-25), in order to more effectively diagnose heart failure and provide timely intervention.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Feldman and Deno and Kramer as taught by Bardy to include determining the RV volume before CHF symptoms arise as recited, in order to more effectively diagnose heart failure and provide timely intervention.
Further regarding claims 46 and 47, assuming arguendo that the present disclosure does support a sinusoidal signal at a frequency between 15-100 kHz, then Feldman would disclose the same signal to the same extent (Pages 19-22).
Regarding claim 42 and 44, Feldman or Deno or Kramer do not disclose telemetry to transmit the absolute RV blood volume to a remote location and indicating increasing RV volume.  However, Bardy teaches an implantable pacemaker (Col. 1, line 20+; Col. 6, line 23+) with telemetry configured to transmit sensor information relating to heart failure (Col. 6, line 28; Col. 10, line 36; Col. 17, lines 26-34; Col. 19, line 7+) to a remote location (Figure 1) to more effectively diagnose the patient and provide timely intervention (Figure 11).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Feldman and Deno and Kramer as taught by Bardy to include telemetry to transmit heart failure information, such as absolute RV blood volume, to a remote location, in order to more effectively diagnose heart failure via changes in RV volume and provide timely intervention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 4-5, 7-9, 11-14, 19, 20, 22-25, 27-28, 30, 38, 40-42, 44, 46-47 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-14 of copending Application No. 14588683 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4-5, 7-9, 11-14, 19, 20, 22-25, 27-28, 30, 38, 40-42, 44, 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15, 30 of U.S. Patent No. 7,925,335 in view of Deno (US 2004/0049235) and Kramer (US 2002/0161410).  US 7925335 discloses substantially the same invention except applying the volumetric calculations in a biventricular pacemaker and telemetry.  Deno teaches sensing the ventricular volume to adjust a biventricular pacemaker is advantageous to providing better patient therapy.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to combine the improved volumetric calculations of US 7925335 with the invention of Deno, in order to provide better patient therapy.  Furthermore, Kramer teaches that it is a well-known fact that enlargement of ventricular volume is recognized as an indicia of heart failure (Paragraphs 2-3).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the Patent and Deno as taught by Kramer to include determining if the absolute RV volume is increasing or not, in order to monitor heart failure in a patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792